IN THE COURT OF APPEALS OF IOWA

                                    No. 17-1958
                               Filed February 7, 2018


IN THE INTEREST OF D.D. and J.D.,
Minor Children,

C.D., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Susan F. Flaherty,

Associate Juvenile Judge.



       A mother appeals the juvenile court order terminating her parental

relationship with her eight-year-old son and five-year-old daughter. AFFIRMED.



       Ellen R. Ramsey-Kacena, Cedar Rapids, for appellant mother.

       Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

       Judith Jennings Hoover, of Hoover Law Office P.C., Cedar Rapids, guardian

ad litem for minor children.



       Considered by Doyle, P.J., and Tabor and McDonald, JJ.
                                            2


TABOR, Judge.

       At the time of the hearing on termination of parental rights, eight-year-old

D.D. and five-year-old J.D. had been removed from their mother Christina’s care

for seventeen months and had been impacted by their mother’s substance abuse

since their births. Nevertheless, Christina asked the juvenile court for additional

time to work toward reunification. The juvenile court declined the mother’s request,

concluding adoption was the best permanent placement for these children.

Because our review of the record leads us to the same conclusion, we affirm the

order terminating parental rights.1

       Since she was a teenager, Christina has struggled with addiction, abusing

methamphetamine, prescription opiates, heroin, and cocaine.               Her addiction

compromised her parenting. Both D.D. and J.D. tested positive for cocaine when

they were born. D.D. spent almost a year in foster care as an infant. Christina

completed two stints in residential treatment but relapsed after each release.

       The instant case started in May 2016 when the children were removed by

the Iowa Department of Human Services (DHS) from Christina’s care because she

was living with several known methamphetamine users and was personally

abusing methamphetamine, heroin, and cocaine. In September 2016, Christina



1
  We review termination-of-parental-rights proceedings de novo, which means examining
both the facts and law and adjudicating anew those issues properly preserved and
presented. See In re L.G., 532 N.W.2d 478, 480 (Iowa Ct. App. 1995). We are not bound
by the juvenile court’s factual findings, but we give them weight, especially when witness
credibility is critical to the outcome. See In re M.W., 876 N.W.2d 212, 219 (Iowa 2016).
The State must offer clear and convincing proof, which means we see no “serious or
substantial doubts as to the correctness [of] conclusions of law drawn from the evidence.”
In re D.W., 791 N.W.2d 703, 706 (Iowa 2010) (quoting In re C.B., 611 N.W.2d 489, 492
(Iowa 2000)).
                                            3


obtained a court-ordered psychological evaluation; the psychologist diagnosed her

with anxiety, depression, stimulant-use disorder, opioid-use disorder, and

unspecified personality disorder. The psychologist opined that without treatment

Christina was “unlikely to be able to maintain a drug-free emotionally stable life.”

But Christina did not engage in the drug treatment as recommended. She also

was evicted from public housing because of criminal activity.

       During the fifteen months following the children’s removal, Christina failed

to comply with drug testing because she was still using methamphetamine. In

August 2017, she nearly died after taking a “cocktail” consisting of heroin, cocaine,

and benzodiazepines. She received attention in the emergency room after the

overdose and then moved to her third residential treatment program.                After a

month of treatment, her discharge form indicated she was in “the contemplation

state of change.”        A week after her discharge, Christina relapsed on

methamphetamine, which she failed to report at her DHS family team meeting.

       Also in August 2017, the State filed a petition to terminate Christina’s

parental rights to D.D. and J.D.2 In October 2017, the juvenile court held a hearing

on the State’s petition. At the hearing, Christine acknowledged she was not ready

to resume care of D.D. and J.D.; instead she asked the juvenile court “to give [her]

a little more time to prove [herself].” The juvenile court was blunt yet eloquent in

its refusal:

              Christina asks the Court today to allow her additional time for
       family reunification. She believes that in ten weeks she will be able
       to safely resume care of her children. Christina acknowledges that
       the Court granted additional time for family reunification in May of

2
  The State also petitioned to terminate the parental rights of the children’s fathers. The
juvenile court ordered the fathers’ rights terminated. They are not parties to this appeal.
                                             4


       2017, and that until her overdose in August she took no steps to
       regain custody of her children. She shows little insight as to how the
       multiple years of services provided to her and the multiple substance
       abuse treatment programs and plans in place over those years
       without sustained sobriety overshadows her unsupported promises
       today.


       The juvenile court issued an order terminating Christina’s parental rights

under Iowa Code section 232.116(1)(f)3 and (l) (2017).4 Christina now contests

that order.

       The first step in our analysis is to decide if the State proved a ground for

termination under section 232.116(1). Because Christina challenges the State’s

proof under paragraph (l) but not paragraph (f), we affirm on the unchallenged

ground. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

       The second step is to decide if the termination of Christina’s parental rights

serves the best interests of D.D. and J.D. See id. The statutory best-interests



       3
         The court finds that all of the following have occurred:
           (1) The child is four years of age or older.
           (2) The child has been adjudicated a child in need of assistance
       pursuant to section 232.96.
           (3) The child has been removed from the physical custody of the
       child's parents for at least twelve of the last eighteen months, or for the
       last twelve consecutive months and any trial period at home has been
       less than thirty days.
           (4) There is clear and convincing evidence that at the present time the
       child cannot be returned to the custody of the child's parents as provided
       in section 232.102.
       4
         The court finds that all of the following have occurred:
           (1) The child has been adjudicated a child in need of assistance
       pursuant to section 232.96 and custody has been transferred from the
       child's parents for placement pursuant to section 232.102.
           (2) The parent has a severe substance-related disorder and presents a
       danger to self or others as evidenced by prior acts.
           (3) There is clear and convincing evidence that the parent's prognosis
       indicates that the child will not be able to be returned to the custody of the
       parent within a reasonable period of time considering the child's age and
       need for a permanent home.
                                           5


provision requires us to give primary consideration to the children’s safety, to the

best placement for furthering their long-term nurturing and growth, and to their

physical, mental, and emotional condition and needs. Iowa Code § 232.116(2).

The third step is to decide if any factors in section 232.116(3) weigh against

termination. P.L., 778 N.W.2d at 41. Section 232.116(3)(c) allows the court to

refrain from terminating parental rights if “[t]here is clear and convincing evidence

that the termination would be detrimental to the child at the time due to the

closeness of the parent-child relationship.”

       Christina argues termination is not in the children’s best interests and

identifies their strong bond with her as cause for not going forward with the

termination of her parental rights.       She asserts the children have difficulty

separating from her after visits and are upset when visits are cancelled. But

Christina also acknowledges the children have a strong bond with their foster

family, and it has been difficult for the children to deal with so much certainty in

their lives for the seventeen months leading up to the termination hearing. When

we give primary consideration to the children’s safety, we cannot approve a return

to Christina’s care. The record reveals she has not successfully addressed her

substance-abuse issues. Because Christina cannot provide them with a safe or

stable environment, termination serves the children’s best interests. See In re

A.B., 815 N.W.2d 764, 776 (Iowa 2012) (explaining “an unresolved, severe, and

chronic drug addiction can render a parent unfit to raise children”).

       Christina primarily contends she should be given more time to pursue

reunification. Under section 232.104(2)(b), the court may defer permanency only

if it determines the need for removal “will no longer exist at the end of the additional
                                        6


six-month period.” The record does not support any further delay in moving D.D.

and J.D. toward adoption.

      Christina blames her inability to obtain timely substance-abuse treatment

on a shortage of available beds rather than a lack of personal effort. But her

suggestion of a systemic failure overlooks the years she has subjected her children

to the danger and heartbreak of an addicted parent. Nothing in the record suggests

Christina will be able to fix in six months what she has been wrestling with her

entire adult life. See In re A.A.G., 708 N.W.2d 85, 93 (Iowa Ct. App. 2005)

(considering uncertainty regarding parent’s sobriety).       We cannot indulge

Christina’s unsubstantiated hope that someday she could become a fit parent. See

P.L., 778 N.W.2d at 41. The juvenile court describes D.D. and J.D. as “personable”

and “adoptable.”    Like that court, we conclude adoption is the preferable

permanency option for these children.

      AFFIRMED.